DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s argument and amendment received on 08/23/2021 has been considered. It is noted that claims 1, 2, 7, 8, 12, 13, 18, and 19 have been amended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf et al (US 7,658,672).
Regarding claims 1, 11, and 12: Wolf et al discloses a gaming system comprising: a processor (see figure 26); and a memory device that stores a plurality of instructions that, when executed by the processor (see figure 26, column 44, lines 42- column 46, line 62), cause the processor to: determine an award associated with a play of a poker game (see column 52, lines 4-58), determine a supplemental award associated with a play of a supplemental game (see column 52, lines 4-58, showing providing award and credit for a bonus game/supplemental game), determine a total award based on the determined award associated with the play of the poker game and the determined supplemental award associated with the play of the supplemental game, and cause a display, by a display device, of an alternative game 

Regarding claims 2 and 13: Wolf et al discloses wherein when executed by the processor, the instructions cause the processor to cause a simultaneous display, by the display device, of the determined award associated with the play of the poker game, the determined supplemental award associated with the play of the supplemental game and the determined total award associated with the alternative game presentation (see column 44, lines 42- column 46, line 62; column 52, lines 4-58, showing plurality of displays provided for the gaming device for different games, outcomes, and awards). 

Regarding claims 3 and 14: Wolf et al discloses wherein when executed by the processor, the instructions cause the processor to determine the award associated with the play of the poker game based on an employed auto-hold (see column 7, lines 48-66). 

Regarding claims 4 and 15: Wolf et al discloses wherein when executed by the processor, the instructions cause the processor to randomly determine the supplemental award from a plurality of supplemental awards (see column 2, lines 6-41).

Regarding claims 5 and 16: Wolf et al discloses wherein when executed by the processor, the instructions cause the processor to determine the plurality of supplemental awards based on the award associated with the play of the poker game (see column 44, lines 42- column 46, line 62; column 52, lines 4-58).



Regarding claims 7 and 18: Wolf et al discloses wherein the alternative gaming presentation comprises a plurality of outcomes of a plurality of plays of a game of chance, the plurality of outcomes being collectively associated with the determined total award (see column 44, lines 42- column 46, line 62; column 52, lines 4-58).

Regarding claims 8 and 19: Wolf et al discloses wherein the play of the supplemental game comprises an activation of a supplemental award generator and the alternative gaming presentation comprises an activation of a plurality of reels (see column 44, lines 42- column 46, line 62; column 52, lines 4-58).

Regarding claims 9 and 20: Wolf et al discloses wherein responsive to the award associated with the play of the poker game having a value of zero, the determined supplemental award associated with the play of the supplemental game has a value of zero (see column 44, lines 42- column 46, line 62; column 52, lines 4-58).

Regarding claim 10: Wolf et al discloses further comprising a payment acceptor, wherein when executed by the processor, responsive to a physical item being received via the payment acceptor, the plurality of instructions cause the processor to modify a credit balance based on a monetary value associated with the received physical item (see figure 26; column 44, lines 42- column 46, line 62; column 52, lines 4-58).


Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive. The applicant argues that Wolf et al does not teach “cause a display, by a display device, of an alternative game presentation associated with the determined total award...” the examiner disagrees. The examiner points out that there was an Examiner interview on 08/25/2021, where the interpretation of the “alternative game presentation” was discussed and the Applicant’s intended meaning. The examiner points out that as mentioned during the interview, the limitation as presented in the claim and as broadly interpreted by the Examiner simply teaches any presentation associated with a total award from a primary and a secondary game, which the Wolf prior art clearly teaches as shown:
“ This display device may also display any suitable secondary game associated with the primary game as well as information relating to the primary or secondary game.  The alternative embodiment shown in FIG. 25B includes a central display device 16 and an upper display device 18.  
The upper display device may display the primary game, any suitable secondary game associated or not associated with the primary game and/or information relating to the primary or secondary game.  These display devices may also serve as digital glass operable to advertise games or other aspects of the gaming establishment.  In another embodiment, at least one display device may be a mobile display device, such as a PDA or tablet PC, that enables play of at least a portion of the primary or secondary game at a location remote from the gaming device.  As seen in FIGS. 25A and 25B, in one embodiment, the gaming device includes a credit display 20 which displays a player's current number of credits, cash, account balance or the equivalent.  In one embodiment, gaming device includes a bet display 22 which displays a player's amount wagered. “

Further in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the intended alternative game presentation, where this is a different playable game separate from the primary or supplemental game) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715